 



EXHIBIT 10.1
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made and entered into
effective as of March 24, 2006, by and between Michael D. Yonker (the
“Executive”) and Pixelworks, Inc., an Oregon corporation (“Company”).
RECITALS
     A.     Executive has accepted Company’s offer of employment by signing the
letter dated February 26, 2006 from Allen Alley to Executive, attached hereto as
Exhibit A (the “Offer Letter”); and
     B.     Pursuant to the terms of the Offer Letter, this Agreement formalizes
and replaces the severance provisions summarized in the Offer Letter.
AGREEMENT
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which the parties acknowledge, the parties agree as follows:
     1.     Termination by Company without Cause. In the event Company
terminates Executive’s employment without Cause, as that term is defined below,
then upon Executive’s satisfaction of the Release of Claims requirement stated
in Paragraph 4 below, Company shall provide Executive with the following
severance benefits: (a) twelve (12) months of base salary and (b) in the event
Executive is eligible for and properly elects to continue his group health
benefits through COBRA, the Company shall pay Executive an amount equal to the
premium cost to continue such benefits for twelve (12) months. The severance
benefits shall be payable in a lump sum on or before the first regularly
scheduled pay date following Executive’s satisfaction of the Release of Claims
requirement stated in Paragraph 4 below. All payments to Executive shall be
reduced by such amounts as are required to be withheld by law. Severance
benefits shall not be owed if termination of Executive’s employment with Company
occurs due to Executive’s death, disability, Executive’s resignation, or
Company’s termination of Executive for Cause.
     2.     Cause Definition. “Cause” shall mean any one or more of the
following: (i) a material act of dishonesty, fraud, or misconduct by the
Executive that is in connection with Executive’s responsibilities as an
Executive of the Company; (ii) Executive’s commission of acts constituting a
felony which the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business; or (iii) repeated
willful failure by the Executive to perform Executive’s duties as an employee of
the Company after there has been delivered to the Executive a written demand for
performance from the Company which describes the basis for the Company’s belief
that the Executive has not substantially performed Executive’s duties and had a
30-day opportunity to cure, no cure having been made.
     3.     At-Will Employment. The Company and the Executive acknowledge that
the Executive’s employment is and shall continue to be at-will, as defined under
applicable law. The severance benefits in this Agreement shall be in lieu of the
severance benefits in the Offer Letter and in lieu of any other severance
benefits or policies maintained by Company that may otherwise be applicable to
Executive.
     4.     Execution of Release As a condition of receiving the severance
benefits, Executive shall, on or before forty-five (45) days after Company
delivers the release to Executive, enter into and not revoke a general release
of claims against the Company, its subsidiaries and affiliates, satisfactory to
Company. The release shall be substantially in the form attached hereto as
Exhibit B, with such modifications as Company determines to be reasonably
necessary or desirable to ensure effective release of all claims.
     5.     Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 



--------------------------------------------------------------------------------



 



     6.     Arbitration. Any dispute or controversy arising out of, relating to,
or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding arbitration before a single arbitrator to be held in Portland, Oregon,
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. The arbitrator shall apply Oregon law to the merits
of any dispute or claim, without reference to conflicts of law rules.
     7.     Integration. This Agreement replaces the severance provisions of the
Offer Letter. Except as expressly stated in this paragraph, the Offer Letter
remains in effect according to its terms. This Agreement and the Offer Letter
represent the entire agreement and understanding between the parties as to the
subject matter herein and supersede all prior or contemporaneous agreements,
whether written or oral.
     8.     Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, that can be given effect without the invalid or
unenforceable provisions of the Agreement.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

            PIXELWORKS, INC.
      By:   /s/ Allen H. Alley         Allen H. Alley, Chief Executive Officer 
              EXECUTIVE
      /s/ Michael D. Yonker       Michael D. Yonker, Chief Financial Officer   
       

 